Case 2:19-cv-01357-MWF-AGR Document 23 Filed 06/04/20 Page 1 of 1 Page ID #:238



 1
 2
 3                                                                     JS-6
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   BINAIFER DHOLOO,                             Case No. CV 19-1357 MWF (AGRx)
12                Plaintiff,                      ORDER GRANTING JOINT
                                                  STIPULATION FOR DISMISSAL
13         v.                                     OF ACTION
14   SHIRE-NPS PHARMACEUTICALS,
     INC., et al.,
15
                  Defendants.
16
17
18
19
20         Based on the Joint Stipulation for Dismissal of Action (Docket No. 22), and for

21   good cause shown,

22         IT IS HEREBY ORDERED that this entire action is DISMISSED with prejudice.

23   Each party is to bear its own attorneys’ fees and costs.

24         IT IS SO ORDERED

25
26   Dated: June 4, 2020                    _____________________________________
                                            MICHAEL W. FITZGERALD
27                                          United States District Judge
28


                                            -1-
